Citation Nr: 0323954	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1967 to August 1970.  
The veteran died in March 1975.  The appellant is the 
veteran's widow.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO.  

The case was remanded by the Board to the RO in December 1999 
and May 2001 for additional development.  

In October 1972, the Board undertook unsuccessfully to obtain 
pertinent evidence from the appellant in support of her 
claim.  



REMAND

The appellant contends that her husband's death was due to 
malignant melanoma that either developed in service or as the 
result of exposure to Agent Orange.  

It is unfortunate the case must be remanded again, but it 
appears that the RO did not comply with the directives set 
forth in the previous remands.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  

It was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

Specifically, it noted that, in approximately 1972, the 
veteran had lesions removed from his neck, but related 
records are not in the claims file.  

As was indicated in the prior remands of December 1999 and 
May 2001, the RO was directed to attempt to obtain any 
medical records associated with the removal of a lesion from 
the right side of the veteran's neck in approximately 1972 
and to ascertain whether an autopsy had been performed 
following the veteran's death.  

Subsequent to the directives set forth in the May 2001 
remand, the RO did ask the appellant to submit any additional 
medical evidence that tended to support her assertion that 
the veteran's death was due to a disability that was incurred 
in service or as the result of exposure to Agent Orange.  The 
appellant responded that she had no additional evidence to 
submit.  

Unfortunately, the RO did not specifically attempt to obtain 
treatment records related to the removal of lesions from the 
veteran's neck in approximately 1972, or attempt to determine 
if an autopsy was performed.  

An attempt to locate these records is necessary in order to 
establish whether it is likely that the veteran first 
developed malignant melanoma in service.  

Finally, as the RO still has yet to address whether any 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, the Board finds that 
it would be potentially prejudicial to issue a decision at 
this time.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
attempt to obtain treatment records 
related to the removal of lesions from 
the veteran's neck in approximately 1972.  

2.  The RO should also attempt to 
determine if an autopsy was performed 
and, if so, should obtain the autopsy 
report of the veteran's death from the 
appropriate source.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



